Exhibit 10.24

UNISYS CORPORATION

2010 Long-Term Incentive and Equity Compensation Plan

Nonqualified Stock Option Agreement

 

In order for the NQSO provided hereunder to become effective, this Agreement
must be

accepted electronically by Optionee within sixty (60) days of receipt. In the
event that this Agreement is not accepted electronically by Optionee within this
time period, Optionee shall be deemed to have rejected the NQSO.

1. Subject to all provisions hereof and to all of the terms and conditions of
the Unisys Corporation 2010 Long-Term Incentive and Equity Compensation Plan
(the “Plan”), incorporated by this reference herein, Unisys Corporation, a
Delaware corporation (the “Company”), hereby grants to the Optionee named below
(“Optionee”), a Nonqualified Stock Option (“NQSO”) in accordance with Section 6
of the Plan for the number of shares shown pursuant to which Optionee may
purchase the number of shares of the Common Stock, par value $0.01 per share, of
the Company (“Stock”) at the exercise price set forth as follows:

 

Optionee:    FULL NAME Number of shares of Stock as to which the NQSO is
granted:    NUMBER OF SHARES OF STOCK Exercise price per share of Stock:   
EXERCISE PRICE Date of NQSO grant:    GRANT DATE Expiration of NQSO:   
EXPIRATION DATE

Capitalized terms used and not defined herein shall have the respective meanings
assigned to such terms in the Plan.

2. The number of shares of Stock subject to the NQSO and the vesting dates are
as follows: One-third commencing one year after the date of the NQSO grant
(rounded up to the nearest whole share), One-third commencing two years after
the date of the NQSO grant (rounded up to the nearest whole share), and the
remaining commencing three years after the date of the NQSO grant, unless all or
any portion of the NQSO becomes vested at an earlier date in accordance with the
Plan or this agreement (together with any applicable country-specific terms and
provisions set forth in the Addendum, the “Agreement”); the NQSO upon becoming
vested may thereafter be exercised to purchase shares of Stock until termination
of the NQSO on the date set forth above or on such earlier date(s) as provided
in the Plan, including, but not limited to, upon Optionee’s death, disability,
retirement or other Termination of Employment.

Notwithstanding Sections 6(d)(1) and 6(d)(3) of the Plan, if the Company
receives an opinion of counsel that there has been a legal judgment and/or a
legal development in Optionee’s jurisdiction that would likely result in the
favorable treatment upon Optionee’s Termination of Employment on or after
Optionee’s Normal Retirement Age or after attaining age 55 with five years of
service that applies to the NQSO pursuant to Sections 6(d)(1) and 6(d)(3) of the
Plan being deemed unlawful and/or discriminatory, then the Company will not
apply the favorable treatment at the time of Optionee’s Termination of
Employment and the NQSO will be treated as it would under the rules that apply
if Optionee’s employment ends for a reason other than death (as set forth in
Section 6(d) of the Plan).

 

1



--------------------------------------------------------------------------------

3. Every notice relating to this Agreement shall be in writing and shall be
effective when received or with date of posting if by registered mail with
return receipt requested, postage prepaid. Notwithstanding Section 18(f) of the
Plan, all notices to the Company shall be addressed to Unisys Equity
Administration, Unisys Corporation, 801 Lakeview Drive, Suite 100, Blue Bell,
Pennsylvania 19422, United States of America. Notices to Optionee shall be
addressed to his or her last designated address on the Company’s records. Either
party, by notice to the other, may designate a different address to which
notices shall be sent. Any notice by the Company to Optionee at his or her last
designated address shall be effective to bind Optionee and any other person who
acquires rights or a claim thereto under this Agreement.

4. Except as otherwise provided in paragraph 4.1, during the lifetime of
Optionee, only Optionee personally (or Optionee’s personal representative) may
exercise the NQSO granted under this Agreement, and the NQSO granted under this
Agreement may not be assigned or transferred other than by will or the laws of
descent and distribution. Optionee’s Beneficiary may exercise Optionee’s NQSO to
the extent it is exercisable under this Agreement following the death of
Optionee.

4.1. If Optionee is an elected officer of the Company as of the date of grant,
the NQSO may be transferred only to an immediate family member, a trust solely
for the benefit of the immediate family member, or a partnership or limited
liability company whose only partners or shareholders are immediate family
members (the “Transferee”). The term “immediate family member” includes
Optionee’s children, grandchildren, spouse, siblings and parents.

The NQSO must be transferred without the receipt of consideration in return.

Optionee must provide notice of the transfer to the corporate secretary of the
Company (the “Corporate Secretary”) at least five business days prior to the
transfer date. The transfer must be approved by the Corporate Secretary in order
to be effective. The transfer shall be deemed to be approved by the Corporate
Secretary if the transfer request is not rejected within the five-day notice
period.

The terms of this Agreement shall apply to the Transferee, except that the
Transferee’s NQSO may not be assigned, transferred (other than by will or the
laws of descent and distribution), pledged or sold, and during the lifetime of
the Transferee, only the Transferee personally (or the Transferee’s personal
representative) may exercise rights under this Agreement. The Transferee’s
beneficiary may exercise the Transferee’s rights to the extent they are
exercisable under this Agreement following the death of the Transferee.

Notwithstanding the transfer of the NQSO by Optionee, Optionee shall remain
liable for all Tax-Related Items (as defined in paragraph 10) resulting from a
Transferee’s exercise of the Transferee’s NQSOs. The Company may refuse to honor
the exercise and refuse to deliver the shares of Stock or proceeds of the sale
of shares of Stock if Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items (as defined in paragraph 10), as further
described in paragraph 10.

5. Notwithstanding Section 11(a)(1) of the Plan, in the event of Optionee’s
Termination of Employment either involuntarily by the Company or Optionee’s
employer (the “Employer”), as applicable, other than for Cause or for Good
Reason, within two years following the date of a Change in Control, any portion
of the NQSO that is unvested and outstanding as of the date of Optionee’s
Termination of Employment will become fully vested and exercisable. This
paragraph 5 will not be applicable to the NQSO if the Change in Control results
from Optionee’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Stock or Voting Securities.

6. Any dispute or disagreement arising under or as a result of this Agreement,
shall be determined by the Committee (or, as to the provisions contained in
paragraph 7 hereof, by the Company), or its designee, in its sole discretion and
any such determination and interpretation or other action taken by said
Committee (or, as to the provisions contained in paragraph 7 hereof, by the
Company), or its designee, pursuant to the provisions of the Plan shall be
binding and conclusive for all purposes whatsoever.

7. The greatest assets of Unisys* are its employees, technology and customers.
In recognition of the increased risk of unfairly losing any of these assets to
its competitors, Unisys has adopted the following policy. By accepting this NQSO
grant, Optionee agrees that:

 

 

*  For purposes of this paragraph 7, the term “Unisys” shall include the Company
and all of its Subsidiaries and Affiliates.

 

2



--------------------------------------------------------------------------------

7.1 During employment and for twelve months after leaving Unisys, Optionee will
not: (a) directly or indirectly solicit or attempt to influence any employee of
Unisys to terminate his or her employment with Unisys, except as directed by
Unisys; (b) directly or indirectly solicit or divert to any competing business
any customer or prospective customer to which Optionee was assigned at any time
during the eighteen months prior to leaving Unisys; or (c) perform services for
any Unisys customer or prospective customer of the type Optionee provided while
employed by Unisys for any Unisys customer or prospective customer for which
Optionee worked at any time during the eighteen months prior to leaving Unisys.

7.2 Optionee previously signed the Unisys Employee Proprietary Information,
Invention and Non-Competition Agreement in which he or she agreed not to
disclose, transfer, retain or copy any confidential or proprietary information
during or after the term of Optionee’s employment, and Optionee acknowledges his
or her continuing obligations under that agreement. Optionee shall be bound by
the terms of the Employee Proprietary Information, Invention and Non-Competition
Agreement and the restrictions set out in this paragraph 7 of this Agreement
vis-à-vis the Company or the Employer, as applicable, and all restrictions and
limitations set out in these agreements are in addition to and not in
substitution of any other restrictive covenants (similar or otherwise) that
Optionee might be bound by vis-à-vis the Company or the Employer, as applicable,
by virtue of his or her contract of employment or other agreements executed
between Optionee and the Company or the Employer, as applicable, which
restrictive covenants shall remain in full force and continue to apply,
notwithstanding any provisions to the contrary in this Agreement and/or the
Employee Proprietary Information, Invention and Non-Competition Agreement.

7.3 Optionee agrees that Unisys shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, in the event
of a breach of the covenants contained in this paragraph 7.

7.4 Optionee agrees that Unisys may assign the right to enforce the
non-solicitation and non-competition obligations of Optionee described in
paragraph 7.1 to its successors and assigns without any further consent from
Optionee.

7.5 The provisions contained in this paragraph 7 shall survive after Optionee’s
Termination of Employment and may not be modified or amended except by a writing
executed by Optionee and the Chairman of the Board of the Company.

8. In accepting the NQSO grant, Optionee acknowledges, understands and agrees
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time; (ii) the grant of the NQSO is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options even if options have been
granted in the past; (iii) all decisions with respect to future option grants,
if any, will be at the sole discretion of the Committee; (iv) Optionee’s
participation in the Plan shall not create a right to employment with the
Company, the Employer or any Subsidiary or Affiliate, as applicable, and shall
not interfere with the ability of the Company, the Employer and any Subsidiary
or Affiliate to terminate Optionee’s employment or service relationship (if any)
at any time; (v) Optionee’s participation in the Plan is voluntary; (vi) the
NQSO and any shares of Stock subject to the NQSO are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Company, the Employer or any Subsidiary or Affiliate, and are outside the scope
of Optionee’s employment or service contract, if any; (vii) the NQSO and any
shares of Stock subject to the NQSO are not intended to replace any pension
rights or compensation; (viii) the NQSO and any shares of Stock subject to the
NQSO are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any
way, to past services for the Employer, the Company or any Subsidiary or
Affiliate; (ix) the grant of the NQSO and Optionee’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Subsidiary or Affiliate; (x) the future
value of the underlying shares of Stock is unknown and cannot be predicted with
certainty; (xi) if Optionee exercises the NQSO and obtains shares of Stock, the
value of those shares of Stock acquired upon exercise may increase or decrease
in value, even below the exercise price; (xii) if the underlying shares of Stock
do not increase in value, the NQSO will have no value; (xiii) no claim or
entitlement to compensation or damages shall arise from forfeiture of the NQSO
resulting from Optionee’s Termination of Employment (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where Optionee is employed or the terms of Optionee’s
employment or service contract, if any), and in consideration of the grant of
the NQSO to which Optionee is otherwise not entitled, Optionee irrevocably
agrees never to institute any claim against the Company, the Employer or any
Subsidiary or Affiliate, waives his or her ability, if any, to bring any such
claim, and releases the Employer, the Company and any Subsidiary or Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and

 

3



--------------------------------------------------------------------------------

agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims; (xiv) except as set forth in paragraph 5 and as
otherwise provided in Sections 6(c) and 6(d) of the Plan, in the event of
Optionee’s Termination of Employment (for any reason whatsoever and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Optionee is employed or the terms of Optionee’s employment or
service contract, if any), Optionee’s right to receive a NQSO and vest in the
NQSO under the Plan, if any, will terminate effective as of the date that
Optionee is no longer actively employed or providing services to the Company,
the Employer or any Subsidary or Affiliate and will not be extended by any
notice period (e.g., Optionee’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Optionee is employed or
the terms of Optionee’s employment or service contract, if any), and Optionee’s
right to exercise the NQSO after Optionee’s Termination of Employment, if any,
will be measured by the date of termination of Optionee’s active employment and
will not be extended by any notice period mandated under employment laws in the
jurisdiction where Optionee is employed or the terms of Optionee’s employment or
service contract, if any; the Committee shall have the sole discretion to
determine when Optionee is no longer actively employed or providing services to
the Company, the Employer or any Subsidiary or Affiliate for purposes of the
NQSO grant (including whether Participant may still be considered to be
providing services while on a leave of absence); (xv) the NQSO and the benefits
under the Plan, if any, will not automatically transfer to another company in
the case of a merger, take-over or transfer of liability involving the Company
and unless otherwise provided in the Plan or by the Company in its sole
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the NQSO or any such benefits transferred to, or assumed
by, another company or be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(xvi) if Optionee is employed or providing services outside the United States of
America, Optionee acknowledges and agrees that neither the Company, the Employer
nor any Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between Optionee’s local currency and the United States Dollar that
may affect the value of the NQSO or of any amounts due to Optionee pursuant to
the exercise of the NQSO or the subsequent sale of any shares of Stock acquired
upon exercise; and (xvii) in the event the Company is required to prepare an
accounting restatement, the NQSO, the shares of Stock subject to the NQSO and
proceeds from a sale of such shares may be subject to forfeiture or recoupment,
to the extent required from time to time by applicable law or by a policy
adopted by the Company, but provided such forfeiture or recoupment is permitted
under applicable law.

For the purposes of this paragraph 8, all references to Optionee shall include
Optionee’s Beneficiary in the case of Optionee’s death during or after
Optionee’s Termination of Employment as provided in Sections 6(c) and 6(d) of
the Plan and Optionee’s Transferee under paragraph 4.1.

9. Optionee acknowledges that neither the Company nor the Employer is providing
any tax, legal or financial advice, nor is the Company or the Employer making
any recommendations regarding Optionee’s participation in the Plan, or
Optionee’s acquisition or sale of the underlying shares of Stock. Optionee is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan.

10. Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to Optionee’s
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”), Optionee acknowledges that the ultimate liability for all Tax-Related
Items is and remains Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. Optionee further acknowledges
that the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the NQSO, including, but not limited to, the grant, vesting or exercise of
the NQSO, the delivery of shares of Stock upon exercise of the NQSO, and the
subsequent sale of the shares of Stock acquired pursuant to such exercise and
the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the NQSO to
reduce or eliminate Optionee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Optionee is subject to tax in more than one
jurisdiction, Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Optionee
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Optionee authorizes
the Company and/or the Employer, or their respective agents, at their sole
discretion, to satisfy the obligations with regard to all Tax-Related Items by
means of one or a combination of the following: (1) withholding from Optionee’s
wages or other cash compensation paid to Optionee by the Company and/or the
Employer; (2) withholding from proceeds of the sale of shares of Stock acquired
upon exercise of the NQSO either through a voluntary sale or through a mandatory
sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization without further consent); or (3) withholding in shares of Stock to
be delivered upon exercise of the NQSO.

 

4



--------------------------------------------------------------------------------

To avoid negative accounting treatment or for any other reason, as determined by
the Company in its sole discretion, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Optionee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes Optionee is deemed to have been issued the full number of shares of
Stock subject to the NQSO, notwithstanding that a number of the shares of Stock
is held back solely for the purpose of paying the Tax-Related Items.

Finally, within ninety (90) days of any tax liability arising, Optionee shall
pay to the Company and/or the Employer any amount of Tax-Related Items that the
Company and/or the Employer may be required to withhold or account for as a
result of Optionee’s participation in the Plan or Optionee’s purchase of shares
of Stock that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the shares of Stock or
proceeds of the sale of shares of Stock if Optionee fails to comply with his or
her obligations in connection with the Tax-Related Items.

For the purposes of this paragraph 10, all references to Optionee shall include
Optionee’s Beneficiary in the case of Optionee’s death during or after
Optionee’s Termination of Employment as provided in Sections 6(c) and 6(d) of
the Plan and Optionee’s Transferee under paragraph 4.1.

11. Optionee hereby explicitly and unambiguously consents and agrees to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this Agreement and any other NQSO grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
Optionee’s participation in the Plan.

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Subsidiaries and Affiliates, and
details of all options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Optionee’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Optionee understands that Personal Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan. Optionee understands that these recipients may be located in the
United States of America or elsewhere, and that the recipient’s country (e.g.,
the United States of America) may have different data privacy laws and
protections than Optionee’s country. Optionee understands that he or she may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting Optionee’s local human resources representative.
Optionee authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Personal
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Optionee’s participation in the Plan, including any
requisite transfer of such Personal Data as may be required to a broker or other
third party with whom Optionee may elect to deposit any shares of Stock acquired
upon exercise of the NQSO. Optionee understands that Personal Data will be held
only as long as is necessary to implement, administer and manage Optionee’s
participation in the Plan. Optionee understands that he or she may, at any time,
view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Optionee’s local human resources representative. Further,
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If Optionee does not consent, or if Optionee later seeks to
revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Optionee’s consent is that the Company would not be
able to grant Optionee NQSOs or other equity awards or administer or maintain
such awards. Therefore, Optionee understands that refusal or withdrawal of
consent may affect Optionee’s ability to exercise or realize benefits from the
NQSO or otherwise participate in the Plan. For more information on the
consequences of Optionee’s refusal to consent or withdrawal of consent, Optionee
understands that he or she may contact his or her local human resources
representative.

 

5



--------------------------------------------------------------------------------

For the purposes of this paragraph 11, all references to Optionee shall include
Optionee’s Beneficiary in the case of Optionee’s death during or after
Optionee’s Termination of Employment as provided in Sections 6(c) and 6(d) of
the Plan and Optionee’s Transferee under paragraph 4.1.

12. If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

13. If Optionee has received this Agreement or any other document related to the
NQSO and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

14. The Company may, in its sole discretion, decide to deliver or receive any
documents related to Optionee’s current and future participation in the Plan by
electronic means. Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

15. Neither the Plan nor this Agreement is intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the Code. The
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Agreement as may be necessary to ensure that no NQSO becomes subject
to the requirements of Section 409A of the Code, provided, however, that the
Company makes no representation that the NQSO is not subject to Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the NQSO.

16. The NQSO shall be subject to any special terms and provisions as set forth
in the Addendum for Optionee’s country, if any. Moreover, if Optionee relocates
to another country during the life of the NQSO, the special terms and conditions
for such country will apply to Optionee to the extent the Company determines in
its sole discretion that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Addendum constitutes part of this Agreement.

For the purposes of this paragraph 16, all references to Optionee shall include
Optionee’s Beneficiary in the case of Optionee’s death during or after
Optionee’s Termination of Employment as provided in Sections 6(c) and 6(d) of
the Plan and Optionee’s Transferee under paragraph 4.1.

17. This Agreement has been made in and shall be construed under and in
accordance with the laws of the Commonwealth of Pennsylvania in the United
States of America, without regard to the conflict of laws provisions, as
provided in the Plan.

For purposes of any dispute, action or other proceeding that arises under or
relates to this NQSO or this Agreement, the parties (including Optionee’s
Beneficiary) hereby submit to and consent to the exclusive jurisdiction of the
Commonwealth of Pennsylvania in the United States of America, and agree that
such litigation shall be conducted only in the courts of Montgomery County in
the Commonwealth of Pennsylvania in the United States of America, or the federal
courts of the United States of America for the Eastern District of Pennsylvania,
where this grant is made and/or to be performed, and no other courts.

18. The Company reserves the right to impose other requirements on Optionee’s
participation in the Plan, on the NQSO and/or on any shares of Stock acquired
under the Plan, to the extent the Company determines in its sole discretion that
it is necessary or advisable (including, but not limited to, in order to comply
with local law or facilitate the administration of the Plan), and to require
Optionee to sign and/or accept electronically, at the sole discretion of the
Company, any additional agreements or undertakings that may be necessary to
accomplish the foregoing as determined by the Company in its sole discretion.

 

6



--------------------------------------------------------------------------------

For the purposes of this paragraph 18, all references to Optionee shall include
Optionee’s Beneficiary in the case of Optionee’s death during or after
Optionee’s Termination of Employment as provided in Sections 6(c) and 6(d) of
the Plan and Optionee’s Transferee under paragraph 4.1.

19. Notwithstanding any other provision of the Plan or this Agreement to the
contrary, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares issuable upon exercise of
the NQSO prior to the completion of any registration or qualification of the
shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its sole discretion, deem necessary or advisable. Optionee
understands that the Company is under no obligation to register or qualify the
shares of Stock with the SEC or any local, state, federal or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares of Stock. Further, Optionee agrees that the
Company shall have unilateral authority to amend the Plan and the Agreement
without Optionee’s consent to the extent necessary to comply with securities or
other laws applicable to issuance of shares of Stock.

20. Optionee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Optionee or
any other optionee.

 

UNISYS CORPORATION /s/ J. Edward Coleman J. Edward Coleman Chairman and Chief
Executive Officer

 

7



--------------------------------------------------------------------------------

ONLINE ACCEPTANCE ACKNOWLEDGMENT:

I hereby accept my 2013 nonqualified stock option (“NQSO”) granted to me in
accordance with and subject to the terms of this Agreement (together with any
applicable country-specific terms and provisions set forth in the Addendum, the
“Agreement”) and the terms and restrictions of the Unisys Corporation 2010
Long-Term Incentive and Equity Compensation Plan. I acknowledge that I have read
and understand the terms of this Agreement, and that I am familiar with and
understand the terms of the Unisys Corporation 2010 Long-Term Incentive and
Equity Compensation Plan, and that I agree to be bound thereby and by the
actions of the Compensation Committee and of the Board of Directors of Unisys
Corporation with respect thereto. I acknowledge that this Agreement and other
NQSO materials were delivered or made available to me electronically and I
hereby consent to the delivery of my NQSO materials, and any future materials
relating to my NQSO, in such form. I also acknowledge that I am accepting my
NQSO electronically and that such acceptance has the same force and effect as if
I had signed and returned to Unisys Corporation a hard copy of the Agreement
noting that I had accepted the NQSO. I acknowledge that I have been encouraged
to discuss this matter with my financial, legal and tax advisors and that this
acceptance is made knowingly.

OR

 

ONLINE REJECTION ACKNOWLEDGMENT:

I hereby reject my 2013 nonqualified stock option (“NQSO”) granted to me in
accordance with and subject to the terms of this Agreement (together with any
applicable country-specific terms and provisions set forth in the Addendum, the
“Agreement”) and the terms and restrictions of the Unisys Corporation 2010
Long-Term Incentive and Equity Compensation Plan. I acknowledge that I have read
and understand the terms of this Agreement, and that I am familiar with and
understand the terms of the Unisys Corporation 2010 Long-Term Incentive and
Equity Compensation Plan. I acknowledge that this Agreement and other NQSO
materials were delivered or made available to me electronically and I hereby
consent to the delivery of my NQSO materials, and any future materials relating
to my NQSO, in such form. I also acknowledge that I am rejecting my NQSO
electronically and that such rejection has the same force and effect as if I had
signed and returned to Unisys Corporation a hard copy of the Agreement noting
that I had rejected the NQSO. I acknowledge that I have been encouraged to
discuss this matter with my financial, legal and tax advisors and that this
rejection is made knowingly. I further acknowledge that by rejecting the NQSO, I
will not be entitled to any payment or benefit in lieu of the NQSO.

 

8